DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
     This FINAL action is in response to applicant’s amendment of December 12 2021.  Claims 13-24 are pending. Claims 13, 15-17, 20, 22-23 are currently amended. Claims 1-12 are canceled. 
Response to Arguments
Applicant’s arguments/amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 12 December 2021 have been fully considered are not persuasive. Examiner notes that applicant has not provided any arguments in regards the claim interpretation under 35 USC 112(f) set forth in the office action, as such the claim interpretation under 112(f) is maintained.
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 12 December 2021 have been fully considered and are not persuasive. Applicant argue that the claims have been rewritten to obviate the rejections. Examiner respectfully disagree, all112b rejections has been overcome by argument and amendment except “highly precise map” as rejected in independent claim 13.  As such, rejection of claims 13-24 under 35 USC 112(b) is maintained.
Applicant’s amendments/arguments with respect to the rejection of claims 13-19 and 23-24 under 35 USC 101 have been carefully considered and are not persuasive. 
Applicant has not provided any arguments beside that the claim has been rewritten so as to obviate the section 101 rejections and that the present claim encompasses and represent statutory subject matter under 35 U.S.C. 101 so that the rejection is withdrawn. Examiner respectfully disagree, please see 101 analysis under 101 rejection below. 
Applicant’s arguments with respect to claims 13-16 as being unpatentable under 35 USC 102 as anticipated by Kaplan, claims 17-19 under USC103 as being unpatentable over Kaplan in view of Stahlin and claims 22 and 24 as being unpatentable over Kaplan in view of Breed in view of Stahlin have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further applicant argues the combination of claims 20-21 and 23 as being unpatentable over Kaplan in view of Breed which examiner believe are not persuasive. 
Applicant specifically argues as further regards the obviousness rejections, it is also respectfully submitted that instead of providing a prima facie case of obviousness, the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action. In this regard, the cases of In re Fine, supra, and In re Jones, 21 U.S.P.Q.2d 1941 (Fed. Cir. 1992), make plain that 



Claim Objections
Claim 13, 20, and 23 are objected to because of the following informalities: the recited limitation “wherein the highly precise position of the mobile device is determined at regular intervals and the surroundings features are detected so that a distance and/or an orientation of the surroundings features with respect to the mobile device distances and/or orientations of the surroundings features with respect to the mobile device are determined” so that it is consistent with the rest of the claims limitations. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: the recited limitation “the first map from external server” in line 3 appears to be a typographical error and should be “the first map rom the external server”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “an input unit to detect an input signal” in claim 13 and 20.
Corresponding structure for an input unit is found on page 5 in which the input unit is preferably designed to detect the input signal with the aid of pressure onto the input unit, touch screen, keyboard, or a microphone for an audio input.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 13, 16, and 19-24 the recited limitation “highly precise map” is indefinite. It is unclear to the examiner what highly precise is referring to. The term(s) highly precise is/are relative term(s) and do not provide clear boundaries of how this limitation should be interpreted. The term “highly 
Claims 14-15 and 17-18 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 

Claims 13-24 are rejected under 35 U.S.C. 101 because independent claims 13, 20, and 23, are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 13, 20, and 23 recite determining a highly precise position of the mobile device; wherein the highly precise position of the mobile device is determined at regular intervals and the surroundings features are detected so that a distance and/or an orientation of the surroundings features with respect to the mobile device are determined (in other words, determining the highly precise position of the mobile at regular intervals and determining distance and/or an orientation of the surroundings features with respect to the mobile device). For example, but for the “localization sensor system and surrounding sensor system”, the claim(s) limitations encompass a person looking at data of positions of the mobile device and surroundings features around the device and determining a highly precision position of the mobile device and determining distances or orientations of surrounding features with respect to the device. The various steps are being executed by various units and processors does not take the limitations out of the mental process grouping. Thus, the claims recite a 
The independent claims recite(s) the additional limitations of receiving first map data and to transmit second map data, the first map data representing a first map, the first map data being received from an external server, the second map data representing the highly precise map, the second map data being transmitted to the external server, detect surroundings data values, the surroundings data values representing surroundings of the mobile device; detect an input signal, causing at least one change of the maps, transmitting first map data and receiving map data; including the first map and the highly precise map, display the first map and/or highly precise map; and providing the maps, including the first map and the highly precise map; a mobile device, a first transceiver unit, a localization sensor system, a surrounding sensor system, a display unit, an input unit, second transceiver, an interface, server, an interface, and, a stereo camera, and an evaluation unit. The receiving, transmitting, and detecting surroundings data values are recited at a high level of generality (i.e., as a general means of gathering data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. For example, a first and /or second highly precise map or map data is gathered by receiving, transmitting, and detecting information between a mobile device and a server. The providing and causing steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the generating step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. For example the providing step recite “providing the map, including the first map and the highly precise map so that the first 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 14-19, 21-22, and 24 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 13-24 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (US 20120135745 A1) in view of in view of Aoki (US 20160196654 A1) in view of Stahlin et al (US 20140025292 A1).
With respect to claim 13, Kaplan teaches a mobile device for updating map data and transmitting a highly precise map, comprising (see at least [0021] and [Fig. 1-2] “mobile device” 100): 
a first transceiver to receive the first map data and to transmit second map data (see at least [0005], [0030], and [0034-0036], Kaplan teaches communication interface for reception and transmission of first map data.), the first map data representing a first map, the first map data being received from an external server (see at least [0005], [0030], and [0034-0036], Kaplan further teaches the received map data (“outlined template outlining at least one physical object from the geographic data for a particular geographic location”)), the second map data representing the highly precise map (see at least [0036], [0041], and [0065-0066], Kaplan teaches the second map data represents the highly accurate map which contains corrections for  the first data and therefore represents the highly accurate map.), the second map data being transmitted to the external server (see at least [0036], [0041], and [0065-0066]); 
a localization sensor system to determine a highly precise position of the mobile device (see at least [0026], [0030], and [0034], [0039], and [0059], Kaplan teaches a location sensor system “position circuitry” and “GPS” which are designed to determine a highly accurate position of the mobile device.); 
a surroundings sensor system to detect surroundings data values (see at least [0021], [0023], [0035-0036], [0048], [0050], and [fig. 1]), the surroundings data values representing surroundings of the mobile device (see at least [0021], [0023], [0035-0036], [0048], [0050], and [fig. 1]); 
a display unit to display the first map and the highly precise map (see at least [0036-0037], [0055], and [Fig. 2 and 8], Kaplan teaches a display unit “display” 211 for displaying the first map and /or highly accurate map (see e.g. 800), “a graphical representation 800 of the outline template, the outline template represents a the outline template of the geographical data represents of the first map and the image data “the geo-referenced image data” represents the second map.); an input unit to detect an input signal, the input signal causing at least one (see at least [0029], [0036], [0041], and [0056], Kaplan teaches an input signal causing at least one change to the first/highly accurate map (the display 211 may indicate that the error report was generated and provided the user with a selection of saving the error report, sending the error report to the developer 101, or deleting the error report,). The user makes the selection by way of the input device 203 and further the controller 200 uses the error report to update the geographic data.).
However, wherein the highly precise position of the mobile device is determined at regular intervals and the surroundings features are detected so that a distance and/or an orientation of the surroundings features with respect to the mobile device are determined, wherein respective highly precise positions of the surroundings features are derived with vector addition, and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit. 
Aoki teaches wherein the highly precise position of the mobile device is determined at regular intervals and the surroundings features are detected so that a distance and/or an orientation of the surroundings features with respect to the mobile device are determined (see at least [0049-0050], [0061], and [0095], Aoki teaches determining self-position of apparatus while moving by receiving images in time series and further determining objects/obstacles (surrounding features) distances with respect to the self-position estimation apparatus.), wherein respective highly precise positions of the surroundings features are derived with vector (see at least [0058-0059] and [0063-0064]), and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit (see at least [0036], [0049-0050], [0082], and [0104]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan to incorporate the teachings of Aoki wherein the highly precise position of the mobile device is determined at regular intervals and the surroundings features are detected so that a distance and/or an orientation of the surroundings features with respect to the mobile device are determined, wherein respective highly precise positions of the surroundings features are derived with vector addition, and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit. As both invention are related to map developing or creating in which Kaplan teaches that the mobile device could be carried by a vehicle or mounted therefore updating the geographic database running on the vehicle (see para 0023) and Aoki teaches map creation by receiving images from image receiver mounted on a car for self-position estimation (see para 0065 and 0048]). This would be done to improve in creating a map which is applicable to an estimation of self-positioning and therefore increasing accuracy of estimating self-position (see Aoki para 0007 and 0011). 
With respect to claim 14, Kaplan teaches wherein the localization sensor system includes a GNSS unit (see at least [0030] and [0058-0059]), the GNSS unit being configured to receive correction data in such a way that the mobile device is localized in a highly precise manner (see at least [0030] and [0058-0059]). 
With respect to claim 15, Kaplan teaches wherein the input unit is configured to detect the input signal with pressure onto the input unit (see at least [0029-0030]).
With respect to claim 16, Kaplan teaches wherein the surroundings sensor system is configured to detect the surroundings of the mobile device so that a length ratio and/or proportions of at least one object in the surroundings are detected (see at least [0045-0047] and [0053]), the length ratio and/or the proportions of the at least one object being used to change the first map and/or the highly precise map (see at least [0045-0047] and [0053]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (US 20120135745 A1) in view of in view of Aoki (US 20160196654 A1) in view of Stahlin et al (US 20140025292 A1).
With respect to claim 17, Kaplan as modified by Aoki do don’t specifically teach wherein the at least one object includes a traffic route, the surroundings sensor system being configured to detect a number of traffic lanes of a traffic route and/or a width of a respective traffic lane and/or a course of the respective traffic lane as the length ratio and/or the proportions. Stahlin teaches wherein the at least one object includes a traffic route (see at least [0020], [0028-0029], [0085], and [0134]), the surroundings sensor system being configured to detect a number of traffic lanes of a traffic route and/or a width of a respective traffic lane and/or a course of the respective traffic lane as the length ratio and/or the proportions (see at least [0020], [0028-0029], [0085], and [0134]). 
 teachings as modified by Aoki to incorporate the teachings of Stahlin system and method for updating a digital map in a driver assistance system wherein the at least one object is designed as a traffic route, the surroundings sensor system being configured to detect a number of traffic lanes of a traffic route and/or a width of a respective traffic lane and/or a course of the respective traffic lane as the length ratio and/or the proportions. This would be done increase vehicle and road safety by improving the digital map information, volume, and precision and also the type of information (see Stahlin et al para 0004 and 0007). 
With respect to claim 18, Kaplan as modified by Aoki do not specifically teach wherein the mobile device is movable. Stahlin teaches wherein the mobile device is movable (see at least [0015-0017] and [0085-0086], Stahlin et al teaches movable devices “vehicles” in which they capture surroundings data and being used to update the map data.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan’s teachings as modified by Aoki to incorporate the teachings of Stahlin system and method for updating a digital map in a driver assistance system wherein the mobile device is movable. This would be done increase vehicle and road safety by improving the digital map information, volume, and precision and also the type of information (see Stahlin et al para 0004 and 0007). 
With respect to claim 19, Kaplan as modified by Aoki do not specifically teach wherein the highly precise map includes a time stamp which represents validity of the highly precise map. Stahlin teaches wherein the highly precise map includes a time (see at least [0017-0018], [0067-0068], and [0133]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan’s teachings to incorporate the teachings of Stahlin system and method for updating a digital map in a driver assistance system wherein the highly precise map includes a time stamp which represents validity of the highly precise map. This would be done increase vehicle and road safety by improving the digital map information, volume, and precision and also the type of information (see Stahlin et al para 0004 and 0007). 

Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (US 20120135745 A1) in view of Aoki (US 20160196654 A1) in view of Breed et al (US 20190271550 A1).
With respect to claim 20, Kaplan teaches a server configured to receive and transmit a highly precise map, the server comprising (see at least [0005], [0030], [0034-0036]): 
a second transceiver unit to transmit first map data and to receive second map data, the first map data representing a first map (see at least [0005], [0030], [0034-0036], and [0063-0064], Kaplan teaches a server for reception and transmission of first map data and corrected map data.), the first map data being transmitted to a mobile device (see at least [0005], [0030], and [0034-0036], Kaplan further teaches the received map data (“outlined template outlining at least one physical object from the geographic data for a particular geographic location” to a mobile device.)), the second map data representing the highly precise map (see at least [0036], [0041], and [0065-0066], Kaplan teaches the second map data represents the highly accurate map which contains corrections for  the first data and therefore represents the highly accurate map.), the second map data being received from the mobile device (see at least [0036], [0041], and [0065-0066]). 
a first transceiver unit to receive the first map data and to transmit the second map data (see at least [0005], [0030], and [0034-0036], Kaplan teaches communication interface for reception and transmission of first map data.); 
a localization sensor system to determine a highly precise position of the mobile device (see at least [0026], [0030], and [0034], [0039], and [0059], Kaplan teaches a location sensor system “position circuitry” and “GPS” which are designed to determine a highly accurate position of the mobile device.); 
a surroundings sensor system to detect surroundings data values, the surroundings data values representing surroundings of the mobile device (see at least [0021], [0023], [0035-0036], [0048], [0050], and [fig. 1]); 
a display unit to display maps, including the first map and the highly precise map (see at least [0036-0037], [0055], and [Fig. 2 and 8], Kaplan teaches a display unit “display” 211 for displaying the first map and /or highly accurate map (see e.g. 800), “a graphical representation 800 of the outline template, the outline template represents a the outline template of the geographical data represents of the first map and the image data “the geo-referenced image data” represents the second map.); and 
(see at least [0029], [0036], [0041], and [0056], Kaplan teaches an input signal causing at least one change to the first/highly accurate map (the display 211 may indicate that the error report was generated and provided the user with a selection of saving the error report, sending the error report to the developer 101, or deleting the error report,). The user makes the selection by way of the input device 203 and further the controller 200 uses the error report to update the geographic data.).
However, Kaplan do not specifically teach wherein the highly precise position of the mobile device is determined at regular intervals and the surroundings features are detected so that a distance and/or an orientation of the surroundings features with respect to the mobile device are determined, wherein respective highly precise positions of the surroundings features are derived with vector addition, and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit.
Aoki teaches wherein the highly precise position of the mobile device is determined at regular intervals and the surroundings features are detected so that a distance and/or an orientation of the surroundings features with respect to the mobile device are determined (see at least [0049-0050], [0061], and [0095], Aoki teaches determining self-position of apparatus while moving by receiving images in time series and further determining objects/obstacles (surrounding features) distances with respect to the self-position estimation apparatus.), wherein (see at least [0058-0059] and [0063-0064]), and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit (see at least [0036], [0049-0050], [0082], and [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan to incorporate the teachings of Aoki wherein the highly precise position of the mobile device is determined at regular intervals and the surroundings features are detected so that a distance and/or an orientation of the surroundings features with respect to the mobile device are determined, wherein respective highly precise positions of the surroundings features are derived with vector addition, and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit. As both invention are related to map developing or creating in which Kaplan teaches that the mobile device could be carried by a vehicle or mounted, therefore updating the geographic database running on the vehicle (see para 0023) and Aoki teaches map creation by receiving images from image receiver mounted on a car for self-position estimation (see para 0065 and 0048]). This would be done to improve in creating a map which is applicable to an estimation of self-positioning and therefore increasing accuracy of estimating self-position (see Aoki para 0007 and 0011). 
Furthermore, Kaplan as modified by Aoki do not specifically teach an interface configured to provide the first map and/or the highly precise map in such a way that the first map and/or the highly precise map may be retrieved by at least one automated  teaches an interface to provide the maps, including the first map and the highly precise map so that the first map and/or the highly precise map are retrievable by at least one automated vehicle for operating the automated vehicle (see at least 0091], [0096], [0258], [0422], and [0429]), Breed et al teaches transmitting map data to the cloud for updated map and creating a map database for newly updated maps, Breed et al further teaches providing the newly updated map to automated vehicles for operating the automated vehicles.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan as modified by Aoki teachings of mobile device mounted and image receiver mounted on the vehicles (car) for map developing/creating to incorporate the teachings of Breed of an interface configured to provide the first map and/or the highly precise map in such a way that the first map and/or the highly precise map may be retrieved by at least one automated vehicle for operating the automated vehicle. As breed is also related to creating a map for a vehicle to enable correction of vehicle positioning (see Breed abstract and para 0187). This would be done to increase the safety of vehicles on a road by improving accuracy of maps of the roads provided to vehicles (see Breed et al para 0004, 0253, and 0434). 
With respect to claim 21, Kaplan teaches a memory unit which stores the maps, including the first map and the highly precise map (see at least [0036] and [0063]).
With respect to claim 23, Kaplan teaches a method for transmitting and providing a first and/or a highly precise map, the method comprising (see at least [0005] and [0021]): 
transmitting, via an external server, the first map from external server to a mobile device (see at least [0005], [0030], and [0034-0036], Kaplan teaches communication interface for reception and transmission of first map data.), the external server including a second transceiver unit to transmit the first map data and to receive second map data (see at least [0005], [0030], and [0034-0036], Kaplan teaches communication interface for reception and transmission of first map data.), the first map data representing the first map (see at least [0005], [0030], and [0034-0036], Kaplan further teaches the received map data (“outlined template outlining at least one physical object from the geographic data for a particular geographic location”)), the first map data being transmitted to the mobile device (see at least [0005], [0030], and [0034-0036]), the second map data representing the highly precise map (see at least [0036], [0041], and [0065-0066], Kaplan teaches the second map data represents the highly accurate map which contains corrections for  the first data and therefore represents the highly accurate map.), the second map data being received from the mobile device (see at least [0036], [0041], and [0065-0066]); wherein the mobile device including a first transceiver unit to receive the first map data from the external server and to transmit the second map data to the external server (see at least [0005], [0030], and [0034-0036], Kaplan teaches communication interface for reception and transmission of first map data.); 
(see at least [0026], [0030], and [0034], [0039], and [0059], Kaplan teaches a location sensor system “position circuitry” and “GPS” which are designed to determine a highly accurate position of the mobile device.);
detecting, via a surroundings sensor system surroundings data values (see at least [0021], [0023], [0035-0036], [0048], [0050], and [fig. 1]), the surroundings data values representing surroundings of the mobile device (see at least [0021], [0023], [0035-0036], [0048], [0050], and [fig. 1]); 
displaying, via a display unit the maps, including the first map and the highly precise map (see at least [0036-0037], [0055], and [Fig. 2 and 8], Kaplan teaches a display unit “display” 211 for displaying the first map and /or highly accurate map (see e.g. 800), “a graphical representation 800 of the outline template, the outline template represents a the outline template of the geographical data represents of the first map and the image data “the geo-referenced image data” represents the second map.); 
detecting, via an input unit an input signal (see at least [0029], [0036], [0041], and [0056]), the input signal causing at least one change of the maps, including the  first map and the highly precise map, as a function of the highly precise position and/or the surroundings (see at least [0029], [0036], [0041], and [0056], Kaplan teaches an input signal causing at least one change to the first/highly accurate map (the display 211 may indicate that the error report was generated and provided the user with a selection of saving the error report, sending the error report to the developer 101, or deleting the error report,). The user makes the selection by way of the input device 203 and further the controller 200 uses the error report to update the geographic data.); 
transmitting, via the mobile device, the highly precise map from the mobile device to the external server (see at least [0036], [0041], and [0065-0066]). 
However, Kaplan do not specifically teach wherein the highly precise position of the mobile device is determined at regular intervals and the surroundings features are detected so that a distance and/or an orientation of the surroundings features with respect to the mobile device are determined, wherein respective highly precise positions of the surroundings features are derived with vector addition, and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit. 
Aoki teaches wherein the highly precise position of the mobile device is determined at regular intervals and the surroundings features are detected so that a distance and/or an orientation of the surroundings features with respect to the mobile device are determined (see at least [0049-0050], [0061], and [0095], Aoki teaches determining self-position of apparatus while moving by receiving images in time series and further determining objects/obstacles (surrounding features) distances with respect to the self-position estimation apparatus.), wherein respective highly precise positions of the surroundings features are derived with vector addition (see at least [0058-0059] and [0063-0064]), and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit (see at least [0036], [0049-0050], [0082], and [0104]).
 teachings of Aoki wherein the highly precise position of the mobile device is determined at regular intervals and the surroundings features are detected so that a distance and/or an orientation of the surroundings features with respect to the mobile device are determined, wherein respective highly precise positions of the surroundings features are derived with vector addition, and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit. As both invention are related to map developing or creating in which Kaplan teaches that the mobile device could be carried by a vehicle or mounted, therefore updating the geographic database running on the vehicle (see para 0023) and Aoki teaches map creation by receiving images from image receiver mounted on a car for self-position estimation (see para 0065 and 0048]). This would be done to improve in creating a map which is applicable to an estimation of self-positioning and therefore increasing accuracy of estimating self-position (see Aoki para 0007 and 0011). 
Furthermore, Kaplan as modified by Aoki do not specifically teach providing, via an interface, maps, including the first map and the highly precise map, so that the maps, including the first map and the highly precise map are retrievable by at least one automated vehicle for operating the automated vehicle, providing the maps, including the first map and the highly precise map so  that the maps, including the first map and the highly precise map, are retrievable by at least one automated vehicle for operating the automated vehicle. 
(see at least 0091], [0096], [0258], [0422], and [0429]), Breed et al teaches transmitting map data to the cloud for updated map and creating a map database for newly updated maps, Breed et al further teaches providing the newly updated map to automated vehicles for operating the automated vehicles.), providing the maps, including the first map and the highly precise map so  that the maps, including the first map and the highly precise map, are retrievable by at least one automated vehicle for operating the automated vehicle (see at least 0091], [0096], [0258], [0422], and [0429]), Breed et al teaches transmitting map data to the cloud for updated map and creating a map database for newly updated maps, Breed et al further teaches providing the newly updated map to automated vehicles for operating the automated vehicles.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan as modified by Aoki teachings of mobile device mounted and image receiver mounted on the vehicles (car) for map developing/creating to incorporate the teachings of Breed for providing, via an interface, maps, including the first map and the highly precise map, so that the maps, including the first map and the highly precise map are retrievable by at least one automated vehicle for operating the automated vehicle, providing the maps, including the first map and the highly precise map so  that the maps, including the first map and the highly precise map, are retrievable by at least one automated vehicle for operating .

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (US 20120135745 A1) in view of Aoki (US 20160196654 A1) in view of Breed et al (US 20190271550 A1) in view of Stahlin et al (US 20140025292 A1).
With respect to claim 22, Kaplan as modified by Aoki and Breed do not specifically teach wherein the highly precise map includes a time stamp which represents a validity duration of the highly precise map, and the interface is configured so that the first map or the highly precise map is provided as a function of the validity duration. 
Stahlin teaches wherein the highly precise map includes a time stamp which represents a validity duration of the highly precise map (see at least [0017-0018], [0067-0068], and [0133]), and the interface is configured so that the first map or the highly precise map is provided as a function of the validity duration (see at least [0017-0018], [0067-0068], and [0133]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan’s teachings as modified by Aoki and Breed teachings to incorporate the teachings of Stahlin system and method for updating a digital map in a driver assistance system wherein the highly precise map includes a time stamp which represents a validity duration of the highly precise map, 
With respect to claim 24, Kaplan as modified by Aoki and Breed do not specifically teach wherein the highly precise map includes a time stamp which represents a validity duration of the highly precise map, the first map or the highly precise map being provided as a function of the validity duration. Stahlin teaches wherein the highly precise map includes a time stamp which represents a validity duration of the highly precise map (see at least [0017-0018], [0067-0068], and [0133]), the first map or the highly precise map being provided as a function of the validity duration (see at least [0017-0018], [0067-0068], and [0133]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan’s teachings as modified by Aoki and Breed teachings to incorporate the teachings of Stahlin system and method for updating a digital map in a driver assistance system wherein the highly precise map includes a time stamp which represents a validity duration of the highly precise map, the first map or the highly precise map being provided as a function of the validity duration. This would be done increase vehicle and road safety by improving the digital map information, volume, precision and  the type of information (see Stahlin para 0004 and 0007).

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in the office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667      

/YUEN WONG/Primary Examiner, Art Unit 3667